NEBEKER, Senior Judge,
concurring:
This is a purported appeal from a non-appealable order. We so hold. Our dissenting colleague equates the belated confession by counsel (in his reply brief — not in the record on appeal) of his “mistake” in not noting an Abney appeal (Abney v. United States, 431 U.S. 651, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977)) into constitutional ineffectiveness under due process. I cannot make that leap. We do not know why the appeal failed to be noted. While it could have been a deficiency in counsel’s representation, it could also have been his judgment that he could not prevail on appeal. Moreover, our recent Williams case, on which she relies, is replete with the qualification that counsel, per direction of his client, had a “duty” to note an appeal. Williams v. United States, 783 A.2d 598 (D.C.2001) (en banc). We do not even know on this record whether such demand was made by Mr. Swann. What we do know is that despite efforts to prevent improper testimony by a police witness, his response to a simple question and facial expression precipitated a mistrial. The record also shows that neither the trial judge nor defense counsel placed any blame on the prosecutor for what the police witness did. Thus, it could well be that an appeal from the order denying the dismissal motion would have produced only delay in the trial of this case and that counsel made the deliberate choice to cast his lot with the motion to reconsider. Now to claim a mistake does not convert the failure of the appeal into constitutional deficiency. Such a question is initially for the trial court after a factual record is made. Given the lack of an Abney appeal, the remedy for Mr. Swann lies in a collateral attack of a conviction, if it should be obtained, where the questions the dissent assumes to answer can be fleshed out under a cause and prejudice analysis.
A most interesting facet of the dissent is its announcement that two judges agree that our Williams holding extends to Mr. Swann’s situation. I do not believe that such a consensus can be accorded the dignity of precedent under M.A.P. v. Ryan, 285 A.2d 310 (D.C.1971). It is, after all, so far below the level even of dictum as to amount to mere musing. All that we hold is that we have no jurisdiction to do anything but dismiss this appeal as taken from a non-appealable order.